United States Court of Appeals
                       For the First Circuit


No. 04-1909

           MARINA BAY REALTY TRUST LLC; NEPONSET CIRCLE
       SKILLED NURSING AND REHABILITATION CENTER II, INC.;
                  GORDON DEVELOPMENT GROUP, INC.,

                      Plaintiffs, Appellants,

                                 v.

        UNITED STATES OF AMERICA; U.S. DEPT. OF DEFENSE;
                  U.S. DEPARTMENT OF THE NAVY,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                              Before

                        Lipez, Circuit Judge,
                    Stahl, Senior Circuit Judge,
              and Oberdorfer, Senior District Judge.*



                           ERRATA SHEET

     The opinion of this Court issued on May 3, 2005 is amended
as follows:

     On page 15, footnote 12, line 6, change "that thought" to
"that he thought."



*Of the District of Columbia, sitting by designation.